Case 4:18-cv-00519-ALM Document 60-1 Filed 03/16/20 Page 1 of 3 PageID #: 1885



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

             Plaintiffs,
                                            C.A. No. 4:18-cv-00519-ALM
      v.

BANK OF AMERICA CORP.,
                                            JURY TRIAL DEMANDED
             Defendant.

WAPP TECH LIMITED          PARTNERSHIP
and WAPP TECH CORP.,

             Plaintiffs,                    Case No. 4:18-CV-00501-ALM

      v.

WELLS FARGO & CO.
                                            JURY TRIAL DEMANDED
             Defendant.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,
                                            Case No. 4:18-CV-00469-ALM
             Plaintiffs,

      v.

SEATTLE SPINCO, INC. ET AL.,
                                            JURY TRIAL DEMANDED
             Defendants.


          DECLARATION OF SRIKANT CHERUVU IN SUPPORT OF
  PLAINTIFFS WAPP TECH LIMITED PARTNERSHIP AND WAPP TECH CORP.’S
                OPENING CLAIM CONSTRUCTION BRIEF



Dated: March 16, 2020
Case 4:18-cv-00519-ALM Document 60-1 Filed 03/16/20 Page 2 of 3 PageID #: 1886




I, Srikant Cheruvu, declare as follows:

          1.    I am an Associate at Devlin Law Firm LLC and am currently in good standing

and licensed to practice in New York.

          2.    I am counsel for Plaintiffs Wapp Tech Limited Partnership and Wapp Tech Corp.

in the above-entitled actions. I have personal knowledge of the matters set forth herein and if

called, I could competently testify thereto.

          3.    I make this declaration in support of Plaintiffs Wapp Tech Limited Partnership

and Wapp Tech Corp. (“Wapp” or “Plaintiff”)’s Opening Claim Construction Brief.

          4.    Attached as Exhibit 1 and herein incorporated by reference is a true and correct

copy of U.S. Pat. No. 8,924,192.

          5.    Attached as Exhibit 2 and herein incorporated by reference is a true and correct

copy of U.S. Pat. No. 9,298,864.

          6.    Attached as Exhibit 3 and herein incorporated by reference is a true and correct

copy of U.S. Pat. No. 9,971,678.

          7.    Attached as Exhibit 4 and herein incorporated by reference are true and correct

copies of relevant pages from the Modern Dictionary of Electronics, 7th Ed. (1999), Merriam-

Webster’s Collegiate Dictionary, 11th Ed. (2004), and Microsoft Computer Dictionary, 4th Ed.

(1999).

          8.    Attached as Exhibit 5 and herein incorporated by reference is a true and correct

copy of the Declaration of Matthew B. Shoemake, Ph.D. (“Shoemake Decl.”), with Exhibits A-G

to the Shoemake Decl.

          9.    Attached as Exhibit 6 and herein incorporated by reference is a true and correct

copy of the February 27, 2020 Deposition Transcript of Matthew B. Shoemake, Ph.D.

(“Shoemake Dep. Tr.”).

          10.   Attached as Exhibit 7 and herein incorporated by reference is a table of selected

definitions of the words “emulate” and “simulate” from the dictionaries in Exhibits C-G to the

Shoemake Decl.
Case 4:18-cv-00519-ALM Document 60-1 Filed 03/16/20 Page 3 of 3 PageID #: 1887




       11.    Attached as Exhibit 8 and herein incorporated by reference are true and correct

copies of the definitions of the words “emulate,” “simulate,” “mimic,” and “imitate” from the

MacBook Pro Dictionary, Roget’s Thesaurus, and Thesaurus.com.



       I declare under penalty of perjury under the laws of the United States that to the best of

 my knowledge and recollection the foregoing is true and correct.



       Executed this 16th day of March, 2020.


                                                  /s/ Srikant Cheruvu
                                                    Srikant Cheruvu
